Case 2:18-cv-01701-JAD-NJK Document 24 Filed 12/14/18 Page 1 of 2




                                              ECF No. 24
Case 2:18-cv-01701-JAD-NJK Document 24 Filed 12/14/18 Page 2 of 2




                                   ORDER
   Based on the parties' stipulation [ECF No. 24] and good cause appearing, IT IS
HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to
bear its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.

                                          _________________________________
                                                       ____
                                                          _ ______ __________ _
                                          U.S. District Judg
                                                        Judge
                                                          ddgge Je
                                                                JJennifer
                                                                   nniferr A.
                                                                           A. Do
                                                                              Dorsey
                                          Dated: December 14, 2018
